Title: To George Washington from Alexander Spotswood, 11 September 1798
From: Spotswood, Alexander
To: Washington, George

 

Dear Sir
Newpost—Septr 11 1798.

Myself and family Felt much happiness, on being informed that Mr B. Washington had on his way through Fredericksburg last week reported you on the recovery—and we hope by this, that you begin to feel a rapid return to your former health.
My last informed you that my Sons overseer on account of his health declines engageing in business and that my overseer will engage with you for fifty pounds a year and your usual allowance of provision—his faults I made you acquainted with—he is a man very capable of Business—and I am inclined to think under the eye of a Steawrd will do well.
My principal reason for not keeping him—is the many connections he has in this neighborhood—who on there way to, and from town—call on, & keep him from his duty.
Richard Rhodes, the man I recommended for yr house overseer, I wrote to last week—I have not yet had his answer, I shall write again to morrow—and as I know he will Suit you—I could wish you to keep the place Vacant for a few weeks to come.
Respecting Carter the Joiner—I wrote to a Mr Wm Richards a man much to be relied on to know of Carter if he would live with you—and what his Terms would be—and should Carter decline, to look out for a young man that he personally knew—and could recommend—his answer was, that he had seen carter—who had declined the Joiners Busseness—and was then engaged with a mill wright—at which bussiness he intended to continue—but would see me in a few days.
he was down yesterday and brought with him a young man by the name of Brookes—who Says he will engage with you for £45 pr year, Mr Richards tels me he has known him from his infancy, that he is a compleet Joiner—a young man of fine moral Character—very industrious—and much to be depended on—This young man, as well as my overseer—wishes to know as early as possible your determination as to them.
Since my return home I have recd a letter from Mr B. Feild in the green river country—he acknowledges the rect of my letter—incloseing instructions &c. as to the lands, that lay opposite yours on Rough creek—and assures me, if in his power, your wishes shall be complied with—Mrs Spotswood & family desires to be

presented in the most respectful & affectionate manner to you, Mrs Washington & Miss Custis as well as dr sr yr Most Ot & affect. Hb.St

A. Spotswood

